Citation Nr: 1755250	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO. 15-18 917A	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for Waldenstrom's macroglobulinemia, to include as due to exposure to contaminated water at Camp Lejeune.

2. Entitlement to service connection for adenocarcinoma of the prostate, to include as due to exposure to contaminated water at Camp Lejeune.


ORDER

Service connection for Waldenstrom's macroglobulinemia is granted. 

Service connection for prostate cancer is denied. 


FINDINGS OF FACT

1. Waldenstrom's macroglobulinemia is a type of non-Hodgkin's lymphoma which is presumed associated with contaminated water at Camp Lejeune. 

2. The Veteran served at Camp Lejeune, North Carolina, from October 1960 to November 1960, and from November 1963 to June 1964. 

3. Prostate cancer is not related to service, to include exposure to contaminated water at Camp Lejeune. 


CONCLUSIONS OF LAW

1. Waldenstrom's macroglobulinemia is presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2. Prostate cancer was not incurred in service and is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from June 1960 to June 1964.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2014 rating decision.

The Board acknowledges receipt of a Notice of Disagreement addressing a claim of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). VA has issued a Statement of the Case regarding that matter. The Veteran has not yet perfected his appeal. If the appeal is perfected, that matter will be addressed separately upon certification to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Effective March 14, 2017, VA regulations regarding presumptive diseases were amended to add diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987. The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date. They do not apply retroactively to claims previously adjudicated. 

Contaminants in the water supply means the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride, that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987. 38 C.F.R. § 3.307(i)(a)(7)(i). 

A veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service. 

Exposure to contaminated water is considered an injury under 38 U.S.C. 101(24)(B) and (C). If an individual develops a disease listed in § 3.309(f), VA will presume that the individual concerned became disabled during that service for purposes of establishing that the individual served in the active military, naval, or air service. 38 C.F.R. § 3.307(iv)(a)(7)(iv).

The presumption applies to (1) adult leukemia, (2) aplastic anemia and other myelodysplastic syndromes, (3) bladder cancer, (4) kidney cancer, (5) liver cancer, (6) multiple myeloma, (7) non-Hodgkin's lymphoma, and (8) Parkinson's disease. 38 C.F.R. § 3.309(f). 

The diseases listed in § 3.309(f) shall have become manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 30307(ii)(a)(7)(ii). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

1. Entitlement to service connection for Waldenstrom's macroglobulinemia, to include as due to exposure to contaminated water at Camp Lejeune.

There is no dispute in the record as to the Veteran's presence at Camp Lejeune during the requisite period. The RO has confirmed the service requirements for application of the presumptive provisions. 

The Veteran has introduced evidence that he has been diagnosed with a type of non-Hodgkin's lymphoma called Waldenstrom's macroglobulinemia. There does not appear to be any dispute in the medical evidence that this specific disease is a type of non-Hodgkin's lymphoma. The Veteran has submitted a private medical opinion from J. Bowen, MD, which characterizes Waldenstrom's macroglobulinemia as a type of non-Hodgkin's lymphoma. An October 2014 VA opinion also appears to treat Waldenstrom's macroglobulinemia as a type of non-Hodgkin's lymphoma. The opinion is against the claim because the VA physician found the evidence linking non-Hodgkin's lymphoma to the environmental contaminants at Camp Lejeune to be unconvincing. It is important to note that, at the time of the VA opinion and at the time of the decision on appeal, no presumption of service incurrence applied to non-Hodgkin's lymphoma on the basis of service at Camp Lejeune. Non-Hodgkin's lymphoma has since been made a presumptive disease. The amendments to 38 C.F.R. §§ 3.307, 3.309 apply to the current claim, which was pending at the time the amendment became effective. Accordingly, with resolution of all reasonable doubt in favor of the claim, the Board concludes that the Veteran's Waldenstrom's macroglobulinemia is presumed to have been incurred in service. As the full benefit sought on appeal is being granted, there are no further duties to notify or assist. 

2. Entitlement to service connection for adenocarcinoma of the prostate, to include as due to exposure to contaminated water at Camp Lejeune.

The Board notes initially that the basis for its grant of service connection for Waldenstrom's macroglobulinemia does not apply to prostate cancer, which is not included among the list of diseases presumed to be associated with exposure to contaminated water at Camp Lejeune. Prostate cancer is also not listed among the presumptive chronic diseases under 38 C.F.R. § 3.309(a). No other presumptions apply. Moreover, the Veteran has not asserted, nor does the evidence suggest, that prostate cancer is secondarily related to his service-connected hearing loss or his now service-connected Waldenstrom's macroglobulinemia. Accordingly, to grant service connection for prostate cancer, it must be shown to have directly resulted from a disease or injury in service. As noted above, while prostate cancer is not a presumptive disease, exposure to contaminated water is considered an injury in service. 38 C.F.R. § 3.307(iv)(a)(7)(iv).

The service treatment records reveal no complaints, treatment, or diagnoses pertinent to the prostate. The Veteran does not contend that he was treated in service or experienced associated symptomatology in service. When provided a comprehensive physical examination at service separation in June 1964, the only abnormality of the genitals and urinary system was a left varicocele. The Veteran was assigned a physical profile rating of P-1. The "P" factor includes the genitourinary system. The rating of "1" indicates that the Veteran possessed a high level of medical fitness with respect to the genitourinary system; and, consequently, was medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). This is significant probative evidence that there was no disorder of the genitourinary system other than a varicocele at the time of service separation. 

After service, the first evidence pertaining to prostate cancer does not appear in the record until 2001, more than 40 years after service. A prostate specific antigen screening in June 2001 was interpreted as elevated. The Veteran underwent "seed implant" radiation therapy in November 2001 and has since been in remission. 

The Veteran submitted a private medical opinion in May 2014. His private physician, Dr. Bowen, stated that the Veteran had been under his care for some time with prostate cancer. He concluded that exposure to TCE and PCE during service was more likely than not responsible for this condition. 

An October 2014 VA medical opinion is against any relationship between the Veteran's prostate cancer and his service and exposure at Camp Lejeune. The rationale provided by the examiner is quite extensive and will be summarized for purposes of this decision. The VA physician discussed several published studies addressing the chemicals present at Camp Lejeune and their causal effects on prostate cancer. The VA physician found it significant that the Veteran was exposed at Camp Lejeune for 263 days, which is lower than the average duration of exposure of 18 months published in the cited studies. She found that the most important risk factor for the development of prostate cancer was increasing age, noting that clinically diagnosed prostate cancer rarely occurs before the age of 40, but the incidence rises rapidly thereafter. She also noted that clinical reviews and meta-analyses have found that higher waist circumference, and hypertension, to be associated with increased risks of prostate cancer, and that the Veteran was being treated for hypertension at the time of his diagnosis. The VA physician noted that occupational exposures to the chemicals present at Camp Lejeune of at least 5 years were possibly associated with increased risk of developing prostate cancer; however, there are many other studies in the literature that have found no increase in risk after workplace exposure. Therefore, the VA examiner opined that, with the possible exception of significant occupational exposure, greater than the estimated service exposure noted for this Veteran, there is no scientifically documented link between exposure to these chemicals and the development of prostate cancer.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

After a review of all of the evidence, the Board finds that the evidence in favor of an etiologic link, or nexus, between an injury or disease in service, to include exposure to environmental toxins at Camp Lejeune, and the post-service incurrence of prostate cancer, has not attained relative equipoise with the evidence against such a relationship. 

While both medical opinions on the question of causation are competent and probative evidence, and conclusively stated, the Board places greater weight on the more detailed opinion provided by the VA physician. Dr. Bowen's opinion, in comparison, is without meaningful explanation or discussion of the factors he considered significant and of the clinical studies and generally accepted medical principles underlying it.  The Veteran's representative argues Dr. Bowen did provide a rationale when he stated the exposures at Camp Lejeune led to the prostate cancer.  However, that was Dr. Bowen's conclusion, or opinion; he did not provide any rationale for how he arrived at this conclusion.  Considering the VA examiner discussed a review of over 25 scientific studies on prostate cancer and environmental exposures, that opinion far outweighs Dr. Bowen's opinion. 

The Veteran has provided his lay assertion that his prostate cancer is related to service. Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Shinseki, 21 Vet. App. 303, 308 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007). 

Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a post-service diagnosis of a disease process such as prostate cancer to temporally remote events in service, such as exposure to chemicals and environmental toxins, is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires specialized medical knowledge and training. These are not matters which are capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed prostate cancer and service. Evidence which is not competent carries no probative weight. 

In sum, the Board finds that, prostate cancer is not related to service, to include exposure to contaminated water at Camp Lejeune. As no presumptions apply, and as secondary service connection is not asserted or suggested, the Board concludes that service connection for prostate cancer is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Veteran has raised no objection to the notice provided him or to the assistance provided him in obtaining evidence. He has been provided a non-speculative VA medical opinion which addresses the specific question at issue, and which is accompanied by a detailed rationale that is consistent with the evidence and based on generally accepted medical principles. The Veteran has also provided a private medical opinion which the Board has considered. The Board finds that no additional notice or development is necessary regarding this issue. 



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Allen Gumpenberger, Agent


Department of Veterans Affairs


